     Case 2:18-mc-00048 Document 42 Filed 09/24/19 Page 1 of 1 PageID #: 190



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                         CHARLESTON DIVISION


NATIONAL UNION FIRE INSURANCE
COMPANY OF PITTSBURGH, PA,

       Plaintiff,

v.                                             Civil Action No. 2:18-mc-00048

SOUTHERN COAL CORPORATION,

       Defendant.

                                       ORDER

       The Court will hold a telephonic status conference regarding this matter on

Wednesday, October 9, 2019, at 11:00 a.m. The call-in information for the call is

as follows: (703) 724-3100, then dial 4002541# to be placed on hold pending the start of

the call.

       The Clerk of the Court is directed to transmit a copy of this Order to counsel of

record.

       Enter: September 24, 2019
